Title: John Adams to Abigail Adams, 15 August 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       The Hague, ca. 15 August 1782
       
      
     
     Mr. Thaxter is getting better and Mr. Charles Storer is now with me, and We may be all now said to be pretty well. Our northern Friends are well too.
     You will hear a great deal about Peace, but dont trust to it. Remember what I have often said “We shall not be able to obtain Peace, while our Ennemies have New York and Charlestown or either of them.” I know the Character and Sentiments of the King of England, and while he can hold a Post in the United States, he will have it in his Power to make the People of England believe that the People of America love him and them, and keep up their hopes of some turn of Affairs in their favour.
     Lord Shelburnes System is equivocal. Fox has seized the right Idea. But the former will run down the latter for sometime. Yet the Plan of the latter must finally prevail. It is deeply laid and well digested. If he has Perseverance he will be the Man to make Peace.
     By frequent Exercise on Horseback and great Care, I seem to have recovered my Health, strength and Spirits beyond my Expectations. And if the Company of Princes and Princesses, Dukes and Dutchesses, Comtes and Comptesses could make me happy, I might easily be so— but my Admired Princess is at the blue Hills, where all my Ambition and all my Wishes tend.
     
     I know not the Reason but there is some Strange Attraction between the North Parish in Braintree and my Heart. It is a remarkable Spot. It has vomited Forth more Fire than Mount Etna. It has produced three mortals, Hancock and two Adams’s, who have, with the best Intentions in the World, set the World in a blaze. I say two Adams’s because the Head of the Senate sprung from thence as his father was born there.—Glorious however as the flame is, I wish I could put it out.—Some People say I was born for such Times. It is true I was born to be in such times but was not made for them. They affect too tenderly my Heart.
     I love the People where I am. They have Faults but they have deep Wisdom and great Virtues—and they love America, and will be her everlasting Friend, I think. I would do a great deal to serve this nation, I own.
     If Spain should acknowledge Us as I think she will soon, the two great Branches of the House of Bourbon, Holland and America, will form a PHALANX which will not easily be shaken. I hope and believe We shall continue Friends. If We do, whenever England makes Peace She will be afraid to quarrell with Us, how much soever she may hate Us. And I think the other Powers of Europe too will prefer our Friendship to our Enmity, and will choose to excuse Us from meddling in future Wars. This is the Object of all my Wishes and the End of all my Politicks. To this End and for this Reason I look upon my success in Holland as the happiest Event, and the greatest Action of my Life past or future. I think that no Opportunity will present itself for a Century to come, for Striking a Stroke so critical and of so extensive Importance, in the political system of America. How critical it has been few Persons know. It has hung upon a Thread, a Hair, a silken Fibre. Its Consequences will not be all developed for Centuries. I know there are those who represent it a Thing of Course and of trifling moment. But they have not seen the Diary of Mr. Van berckel, nor mine, nor the Minutes of the Cabinets of Orange and Brunswick. Nor have they seen the History of future Wars in Europe. A future War in Europe will shew the Importance, of the American Negotiation in Holland.—Be discreet in the Use you make of this. Be cautious. I want to know how our Success here is relished with you.
     
      Adieu, tenderly Adieu.
     
    